NO. 07-03-0182-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

DECEMBER 21, 2004

______________________________


REGINA LEA REED, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE


_________________________________

FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

NO. A14585-0208; HONORABLE ROBERT W. KINKAID, JR., JUDGE

_______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.
MEMORANDUM OPINION
	Appellant Regina Lea Reed appeals from her conviction and sentence for
possession of a controlled substance by fraud.  We affirm.
	Appellant pled guilty to a charge of possession of a controlled substance by fraud. 
She was admonished, both orally and in writing, by the trial court.  Appellant confirmed that
she understood the written admonishments.  The court questioned appellant to confirm that
she was competent to enter the plea, that the plea was being given knowingly and
voluntarily and that she understood the rights that she was waiving by pleading guilty.  The
court accepted the plea and found appellant guilty.
	There was no plea bargain as to punishment.  Appellant waived a jury and the court
heard evidence regarding punishment.  Appellant was sentenced to incarceration in the
Texas Department of Criminal Justice, Institutional Division, for five years. 
	Appointed appellate counsel has filed a Motion to Withdraw as Counsel and a Brief
in Support thereof.  In support of the Motion to Withdraw, counsel has certified that, in
compliance with Anders v. California, 386 U.S. 738, 744-745, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967), the record has been diligently reviewed and that, in the opinion of counsel, the
record reflects no reversible error or grounds upon which a non-frivolous appeal can
arguably be predicated.  Counsel has discussed why, under the controlling authorities,
there is no arguably reversible error in the trial court proceedings or judgments. See High
v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978).
	Counsel has certified that a copy of the Anders brief and motion to withdraw have
been forwarded to appellant, and that counsel has appropriately advised appellant of her
right to review the record and file a pro se response.  Appellant has not filed a response.
	We have made an independent examination of the record to determine whether
there are any non-frivolous grounds on which an appeal could arguably be founded.  See
Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988);  Stafford v. State,
813 S.W.2d 503, 511 (Tex.Crim.App. 1991).  The record reveals no such grounds.  We
agree with appellate counsel that the appeal is frivolous.  
	Counsel's Motion to Withdraw is granted.  The judgment of the trial court is affirmed.					
							Phil Johnson
							Chief Justice



Do not publish.